 



EXHIBIT 10.1
CENTEX CORPORATION
EXECUTIVE SEVERANCE POLICY
     1.     Purpose. The Centex Corporation Executive Severance Policy (the
“Policy”) is established effective June 2, 2006, to provide certain Executives
of the Company who are in a position to contribute materially to the success of
the Company with Severance Benefits if they are Involuntarily Separated from
employment with the Company. This Policy is intended to be part of the Company’s
overall performance management program. This Policy is also intended to relieve
the need for employee-specific agreements. The Policy was approved and adopted
by the Committee and modifies the various equity and deferred compensation plans
adopted by Centex, as necessary, to accomplish its purposes.
     2.     Administration. This Policy is administered by the Chief Executive
Officer. The Chief Executive Officer must receive approval from the Committee in
order to authorize Severance Benefits outside of the terms of this Policy to the
Participants covered by this Policy in the context of a termination of
employment.
     3.     Participation. The Committee from time to time shall select the
Executives who are eligible for Severance Benefits under this Policy (the
“Participants”). The Participants who are eligible for Severance Benefits under
this Policy are listed by job title on Exhibit A. As a condition for Severance
Benefits under this Policy, the Executive shall execute a Separation Agreement.
An Executive who is entitled to severance or similar benefits pursuant to a
separate written agreement with the Company approved by the Committee shall not
be eligible for Severance Benefits under this Policy, whether or not his or her
specific position is listed on Exhibit A, unless otherwise approved by the
Committee.
     4.     Required Pre-Approval for Termination. The Involuntary Termination
of a Participant who will receive benefits under this Policy must be approved by
(a) the Senior Vice President — Human Resources of Centex (or the senior
executive of Centex with that responsibility), (b) the Chief Executive Officer
(other than for him or herself), and (c) the Committee, with respect to
Participants in Level A or Level B or Participants that are “named executive
officers” for purposes of the Centex annual proxy statement.
     5.     Definitions.
     a.     "Base Salary” means the annualized amount of the fixed base
compensation (excluding bonuses and other benefits) paid to an employee
regularly each pay period for performing assigned job responsibilities in effect
on the date of termination.
     b.      "Board of Directors” means, unless the context otherwise requires,
the board of directors or similar governing authority of the Employer. In the
case of a partnership, action shall be taken by the Board of Directors of the
managing partner or, if none, by all the general partners. A Participant who is
a member of the Board of Directors shall not vote in action by that Board of
Directors if the Participant has an interest in the outcome of the action (e.g.,
a Participant cannot vote on whether a termination is for Cause).

-1-



--------------------------------------------------------------------------------



 



     c.     "Cause” means termination of employment resulting from a good faith
determination by the Board of Directors or the Chief Executive Officer that:
     (i)     The Participant has willfully failed or refused in a material
respect to follow policies or reasonable directives established by the Company,
the Board of Directors or Chief Executive Officer or willfully failed or refused
to perform the material duties or obligations of his or her office (other than
any such failure resulting from the person’s inability due to physical or mental
illness), which the Participant has failed to correct within a reasonable period
following with notice to such Participant; or
     (ii)     There has been an act by the Participant involving wrongful
misconduct which has a demonstrably adverse impact or material damage to the
Company, or which constitutes theft, fraud or a misappropriation of the assets
of the Company; or
     (iii)     The Participant has engaged in an unauthorized disclosure of
confidential information, directly or indirectly, to persons outside the Company
that materially adversely affects the Company; or
     (iv)     The Participant while employed by the Company has performed
services for another company or person which competes with the Company without
the prior written approval of the Chief Executive Officer or the chief executive
officer of the Employer.
     d.     "Centex” means Centex Corporation, a Nevada corporation, or its
successor.
     e.     "Chief Executive Officer” means the Chief Executive Officer of
Centex.
     f.     "Claims Administrator” means the Administrative Committee of the
Centex Corporation Profit Sharing and Retirement Plan. The Claims Administrator
may delegate to the Senior Vice President — Administration, or his or her
designee, responsibility for receiving and responding to claims.
     g.     "Code” means the Internal Revenue Code of 1986, as amended.
     h.     "Committee” means the Compensation and Management Development
Committee of the Board of Directors of Centex.
     i.     "Company” means Centex and its direct and indirect wholly-owned
subsidiaries, except that, for purposes of Section 6, the Company shall mean the
Participant’s Employer.
     j.     "Disability” means that at the time the Participant’s employment is
terminated, he or she has been unable to perform the duties of his/her position
for a period of six consecutive months as a result of the Participant’s
inability due to physical or mental illness; provided that such condition
constitutes a “disability” within the meaning of Section 409A of the Code.
     k.     "Eligible Participant” means a Participant that has been employed by
the Company for a minimum of 12 months.

-2-



--------------------------------------------------------------------------------



 



     l.     "Employer” means the entity that is the principal employer of a
Participant as of the termination of employment.
     m.     "Executive” means an employee of the Company listed on Exhibit A. A
person’s status as an Executive under this Policy shall not be determinative of
the person’s status with the Company for other purposes.
     n.     "Good Reason” means, without the consent of the Participant:
     (i)     A material reduction in Base Salary, incentive compensation
potential or benefits (other than reductions applicable to employees generally
or by reason of the Participant’s performance or as necessary to properly
benchmark the Participant’s pay); or
     (ii)     A material demotion in job responsibilities; or
     (iii)     A requirement that the Participant relocate, except for office
relocations that would not increase the Participant’s one-way commute by more
than 25 miles.
     o.     "Involuntary Separation” means a termination of employment but
specifically excludes, without limitation, termination of employment for Cause,
death, Disability, or retirement or resignation by the Participant (other than a
resignation for Good Reason); provided, however, that such termination of
employment also constitutes a “Separation from Service” within the meaning of
Section 409A of the Code.
     p.     "Nonsolicitation Period” means the period applicable to the
Participant in the table in Section 7.
     q.     "Prior Year Incentive Compensation” means the incentive compensation
to which a Participant is entitled if the Participant is employed by the Company
on the last day of a fiscal year but is Involuntarily Terminated between the end
of the fiscal year and the normal incentive compensation award date. The amount
of the Prior Year Incentive Compensation, which shall be paid in cash (and with
no long-term measures) is equal to the cash bonus to which the Executive would
otherwise have been entitled for the prior fiscal year without reference to this
Policy and the portion described in the table below of the long-term incentive
that would have been allocated to the Executive:
Total Potential Long-Term Equity Award

                  % of Potential % of Potential Restricted % of Potential    
Stock Options Stock/Stock Units Deferred Cash
Level A
  -0-
  66 2/3%   66 2/3%

Level B
  -0-   50%   50%

Level C
  -0-   33 1/3%   33 1/3%

     r.     "Profit Sharing Plan” means the Centex Corporation Profit Sharing
and Retirement Plan.

-3-



--------------------------------------------------------------------------------



 



     s.     "Separation Agreement” means an effective agreement prepared by
Centex, executed by the Participant and returned to Centex within the time
period requested by Centex. It shall contain (a) typical provisions concerning
termination of employment, (b) a statement that Severance Benefits under this
Policy are conditioned upon the Company’s receipt of such agreement, (c) a
release by the Participant of the Company from any and all actions, suits,
proceedings and demands related to employment by the Company and the termination
of such employment, and (d) confidentiality and nonsolicitation covenants
consistent with Section 16. To be effective, the Separation Agreement shall not
have been revoked by the Participant within the time permitted under applicable
state and federal laws.
     t.     "SERP” means the Supplemental Executive Retirement Plan sponsored by
Centex.
     u.     "Severance Benefits” means the benefits set forth in Sections 6, 7
and 8 of this Policy. The payment of Severance Benefits shall not affect a
Participant’s rights to Prior Year Incentive Compensation.
     v.     "Severance Pay” means the benefits payable under Section 6 of this
Policy.
     w.     "Successor Employer” means any business organization that acquires
(through merger, consolidation, reorganization, transfer of stock or assets, or
otherwise) all or substantially all of the business or assets of the Company, or
a division, business unit or subsidiary of the Company.
     x.     "Target Cash Bonus” means the “target” cash bonus for the Executive
for the fiscal year in which the Involuntary Separation occurs, but if no
“target” amount has been established, then the “base plan” cash bonus amount
shall be used. If no amount has been set for the current year, then the “Target
Cash Bonus” shall be the amount of the cash bonus determined for the prior
fiscal year. No value will be attributed to projected long term awards.
     6.     Severance Pay. An Eligible Participant Involuntarily Separated from
the Company shall be eligible for Severance Pay under this Policy.
     a.     Amount of Severance Pay. The Severance Pay to which an Eligible
Participant is entitled is equal to a Termination Payment (a “Termination
Payment”) comprised of a multiple of Base Salary and Target Cash Bonus,
determined in accordance with his or her level as an Executive of the Company as
specified in Exhibit A and by the table below.
Level A: The Termination Payment for an Executive in Level A is equal to 2.0
years of the sum of Base Salary and Target Cash Bonus.
Level B: The Termination Payment for an Executive in Level B is equal to 1.5
years of the sum of Base Salary and Target Cash Bonus.
Level C: The Termination Payment for an Executive in Level C is equal to 1.0
year of the sum of Base Salary and Target Cash Bonus.

-4-



--------------------------------------------------------------------------------



 



     b.     Method of Payment. Severance Pay shall be paid to an Eligible
Participant in a lump sum, less applicable tax and authorized withholdings, not
later than the next regular pay period following the expiration of the 7-day
revocation period after the signing of the Separation Agreement or the next
regular pay period following the Participant’s last day of employment, whichever
is later.
     c.     Limitations.
     (i)     In no event shall the Severance Pay provided under this Section
exceed 2.99 times the sum of the Participant’s Base Salary and the amount of the
total incentive compensation paid or awarded to the Participant for the prior
fiscal year.
     (ii)     A Participant shall not be eligible for Severance Pay under this
Policy if a Successor Employer offers him/her a job that (a) has a base salary
that is no more than 10% less than the Participant’s then current Base Salary,
and has an incentive compensation opportunity that is no more than 10% less than
the Participant’s then current incentive compensation opportunity or plan,
(b) does not involve an office relocation that would increase the Participant’s
one-way commute by more than 25 miles, and (c) commences within fifteen days
following his or her Involuntary Separation by the Company, whether or not the
Participant accepts the employment offer.
     (iii)     If there is a change of control of Centex within the one year
period prior to an Involuntary Separation, then the Severance Pay shall be
reduced by the sum of the amount of cash received and Centex’s estimate of the
value of equity awarded, if any, as a result of the feature of Centex’s equity
and incentive plans automatically requiring certain incentive payments or the
vesting of performance awards upon a change of control. No reduction shall be
required to the extent that, after the change of control and prior to such
one-year period, any regular annual incentive compensation award is reduced as a
result of such payment or vesting upon a change of control.
     7.     Equity Vesting.
     a.     Accelerated Vesting. As an additional Severance Benefit, a portion
of the Eligible Participant’s unvested or restricted equity with Centex (stock
options, restricted stock, stock units and any performance shares or similar
security) and deferred compensation (but excluding Profit Sharing Plan or SERP
balances) as of the effective date of the termination of employment shall become
vested and/or free from restrictions on transfer as of the date of termination
of employment (or as soon thereafter as reasonably practicable). The specific
awards (or portions thereof) as to which the vesting or the lapse of
restrictions will be accelerated are limited to those awards that would
otherwise have vested during the period commencing after the termination date
and ending on the last date of the period specified in the table below and
corresponding to the applicable Level assigned to the Participant from
Exhibit A.

-5-



--------------------------------------------------------------------------------



 



      Applicable Level   Period
Level A
  2.0 years
Level B
  1.5 years
Level C
  1.0 year 

     b.     Exercise Period and Payout. Acceleration of vesting in the case of
stock units, deferred compensation and similar awards shall not affect the
payout date for the award, which shall continue to be subject to the terms of
the applicable plan, award agreement and payout election, as applicable. Stock
options will be exercisable after termination of employment for the period
specified in the applicable plan under which the award was granted, but not
longer than the original term of the award. The exercise period of options is
summarized on Exhibit B.
     c.     Additional Vesting. If, under the terms of the Company’s equity and
deferred compensation plans, a greater amount of the Executive’s unvested equity
awards would vest upon termination of employment other than by reason of this
Policy, then the provisions of such plans (and not this Policy) shall control as
to the vesting of such awards or portion thereof.
     d.     Expiration. Any unvested or restricted awards that would have vested
or become unrestricted after the applicable period noted in the table above will
automatically expire, lapse or terminate as of the date of termination of
employment.
     8.     Outplacement Services. The Company shall provide to each terminated
Eligible Participant standard outplacement services at the expense of the
Company from an established outplacement firm selected by the Company; provided,
however, that the cost of the benefits shall be commensurate with the level of
the Participant and, absent special circumstances, shall generally not exceed in
total an amount equal to $30,000 per Participant in Level A, $25,000 per
Participant in Level B, and $20,000 per Participant in Level C. In order to
receive outplacement services, the Participant must begin utilizing the services
within 30 days of his or her date of termination. The fees shall be paid
directly to the outplacement firm and no part of this amount shall be paid to
the Participant. All services must be provided by the end of the second calendar
year following Involuntary Termination.
     9.     Benefits and Perquisites. Except as expressly provided in this
Policy, a Participant is not eligible for benefits from the Company or its
insurers or providers (including health benefits or insurance) following an
Involuntary Separation. The Participant’s right to use a Company automobile and
any automobile allowance or other perquisite that the Participant was receiving
in accordance with the arrangement in effect at the time of termination of the
Participant’s employment will cease at the time of termination of the
Participant’s employment. Any reimbursement for fringe benefits such as dues and
expenses related to club memberships and expenses for professional services will
cease at the time of termination of the Participant’s employment.
     10.     Funding. The Policy shall at all times be entirely unfunded and no
provision shall at any time be made with respect to segregating assets of the
Company for payment of any

-6-



--------------------------------------------------------------------------------



 



Severance Benefits hereunder. Severance Benefits are not a vested right. No
Participant or other person shall have any interest in any particular assets of
the Company by reason of the right to receive Severance Benefits under the
Policy and any such Participant or any other person shall have only the rights
of a general unsecured creditor of the Company with respect to any rights under
the Policy.
     11.     Taxation; Delay in Payment. All Severance Benefits shall be subject
to applicable federal, state and local taxes, and deductions and withholding for
the same, which taxes shall be the responsibility of the Participant. Except in
the case of termination of employment due to death or Disability, if
Section 409A of the Code or applicable treasury regulation or guidance require
that any proposed Severance Benefit be delayed by 6 months and two days because
the Executive is a “key employee” within the meaning of Section 409A, then,
notwithstanding any other provision of this Policy, the Company shall delay
providing the applicable pay or benefit to which the person is otherwise
entitled under this Policy to the date required under Section 409A unless the
Executive executes an acknowledgement prepared by Centex concerning the status
of the payment or benefit under Section 409A and the Participant agrees to pay
all Section 409A excise taxes on the payment or benefits.
     12.     Non-Exclusivity of Rights. The terms of this Policy shall not
prevent or limit the right of a Participant to receive, prior to an Involuntary
Separation, any base annual salary, retirement or welfare benefit, perquisite,
bonus or other payment provided by the Company to the Participant, except for
such rights as the Participant may have specifically waived in writing. Amounts
that are vested benefits or which the Participant is otherwise entitled to
receive under any other benefit, policy or program provided by the Company,
including rights to accrued vacation, shall be payable in accordance with the
terms of such policy or program.
     13.     Amendment; Termination; Interpretation. This Policy, including the
Participants listed on Exhibit A, may be amended or terminated by the Committee
at any time. No such termination or amendment shall affect the rights of any
Participant whose employment has been terminated as a result of an Involuntary
Separation, or who is then receiving Severance Benefits at the time of such
amendment or termination. If a Participant dies after signing the Separation
Agreement and prior to receiving all of the Severance Pay to which he or she is
entitled pursuant to the Policy, payment shall be made to the beneficiary
designated by the Participant to the Company or, in the event of no designation
of beneficiary or the death of the beneficiary, then to the estate of the
deceased Participant. The Chief Executive Officer reserves the right in his sole
discretion to interpret the Policy, prescribe, amend and rescind rules and
regulations relating to it, determine the terms and provisions of the severance
payments and make all other determinations he deems necessary or advisable for
the administration of the Policy, subject to the appeals procedure in
Section 18. The determination of the Chief Executive Officer on all matters
regarding the Policy shall be conclusive and binding on all parties. Copies of
this Policy and any amendments shall be provided to each constituent entity of
the Company and shall be deemed adopted by each such constituent.
     14.     Non-Assignability. Severance Benefits pursuant to the Policy shall
not be subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance or charge prior to actual receipt thereof by a
Participant; and any attempt to so anticipate, alienate, sell, transfer, assign,
pledge, encumber or charge prior to such receipt shall be void; and the Company

-7-



--------------------------------------------------------------------------------



 



shall not be liable in any manner for, or subject to, the debts, contracts,
liabilities, engagements or torts of any person entitled to any Severance
Benefits under this Policy.
     15.     No Employment Rights. Nothing in the Policy shall be deemed to
entitle a Participant to continued employment with the Company, and the rights
of the Company to terminate the employment of a Participant shall continue as
though the Policy were not in effect.
     16.     Confidential Information and Nonsolicitation Covenants. As a
condition of receiving Severance Benefits, Participants (a) shall agree to hold,
in a fiduciary capacity for the benefit of the Company, all confidential
information regarding the Company acquired by the Participant while employed by
the Company, and (b) shall agree, for the Nonsolicitation Period, not to,
directly or indirectly, without the consent of Centex, hire, call on, solicit or
take away or attempt to hire, call on, solicit, or take away any of the
Company’s employees for the purpose of hiring such employees and/or encouraging
them to terminate their employment with the Company. This confidential
information may include, but is not limited to, information regarding the
Company’s business practices, trade secrets, policies, customer lists,
contracts, financial and market data, marketing reports, pricing, business
opportunities and other information of a confidential nature. In consideration
of the Severance Benefits received by a Participant pursuant to this Policy,
Participant shall agree and covenant that he or she (i) shall not use to the
Company’s detriment and (ii) shall not divulge, publicly or privately, any
specified or other such confidential information regarding any aspect of the
Company’s business acquired during or as a result of his or her employment with
the Company. Furthermore, to the extent that disclosure of any such information
is controlled by statute, regulation or other law, the Participant shall agree
that he or she is bound by such laws and that this Policy does not operate as a
waiver of any such non-disclosure requirement. In the event of any breach of the
confidentiality or nonsolicitation covenants, the Company shall be entitled to
injunctive relief, in addition to all other rights it may have at law or in
equity.
     17.     Governing Law. The terms of the Policy shall be governed by and
construed and enforced in accordance with the laws of the State of Texas
including all matters of construction, validity and performance.
     18.     Claims Procedure. Generally, benefits will be paid under this
Policy (also, referred to as the “Plan”) without the necessity of filing a
claim. If a Participant believes that he or she has been denied benefits under
the Plan, the Participant (or his or her authorized representative) may file a
written claim with the Claims Administrator, to the following address: 2728 N.
Harwood, Dallas, Texas 75201. If a claim for Plan benefits is denied in whole or
in part, the Participant will receive a written notice of the denial. This
notice must be provided to the Participant within a reasonable period of time,
but not later than 90 days after receipt of the claim by the Claims
Administrator, unless the Claims Administrator determines that special
circumstances require an extension of time for processing the Participant’s
claim. If the Claims Administrator determines that an extension is necessary,
notice of the extension will be furnished to the Participant prior to the
termination of the initial 90-day period. In no event will such extension exceed
a period of 90 days from the end of the initial 90-day period. The extension
notice will indicate the special circumstances requiring an extension of time
and when the Participant can expect the benefit determination.

-8-



--------------------------------------------------------------------------------



 



     The Claims Administrator’s notice of denial of a Participant’s claim will
contain the following information: (a) the specific reason or reasons for the
adverse determination; (b) references to specific Plan provisions on which the
determination is based; (c) a description of any additional material or
information necessary for the Participant to perfect the claim and an
explanation of why such material or information is necessary; and
(d) appropriate information as to the steps to be taken if the Participant wants
to submit a claim for review, including a statement of the right to bring a
civil action under ERISA following an adverse benefit determination on review.
     If a claim is denied in whole or in part by the Claims Administrator, the
Participant (or his or her representative) may appeal the adverse determination
by filing a written request for a review of the claim with the Chief Executive
Officer. The request for review must be made within 60 days of the date the
Participant receives the denial (or, if no written denial is received, within
60 days of the date when the denial was due). The Participant should send the
written request for review to the Chief Executive Officer.
     A Participant may submit written comments, documents, records, and other
information relating to his or her claim for benefits. A Participant will be
provided, upon request and free of charge, reasonable access to, and copies of,
all documents, records, and other information relevant to his or her claim for
benefits. The review will take into account all comments, documents, records,
and other information submitted by the Participant relating to his or her claim,
without regard to whether such information was submitted or considered in the
initial benefit determination.
     The Chief Executive Officer will provide the Participant with a written
notice of its decision on review within 60 days after the Chief Executive
Officer’s receipt of the Participant’s written claim for review, unless the
Chief Executive Officer determines that special circumstances require an
extension of time for processing the claim. If the Chief Executive Officer
determines that an extension of time is required, written notice of the
extension will be furnished to the Participant prior to the end of the initial
60-day period. The extension notice will indicate the special circumstances
requiring an extension of the time and the date by which the Chief Executive
Officer expects to render its determination on review. The extension will not
exceed a period of 60 days from the end of the initial 60-day period.
     In the case of an adverse benefit determination on review, the notice will
set forth: (a) the specific reason or reasons for the adverse determination;
(b) references to the specific Plan provisions on which the determination is
based; (c) a statement that the Participant is entitled to receive, upon request
and free of charge, reasonable access to, and copies of, all documents, records,
and other information relevant to the claim for benefits, and (d) the
Participant’s right to bring a civil action under Section 502(a) of ERISA.
     By participating in the Plan, Participants agree that (a) the Plan will not
pay any benefit for a claim filed more than one year from the date a Participant
terminates employment, and (b) no legal or equitable action may be filed against
the Plan or any Plan fiduciary more than 90 days after exhaustion of the
Participant’s rights under the above claims procedure. A Participant must
exhaust all levels of the appeal procedure before the Participant can bring an
action at law or equity. The power and authority of the Claims Administrator and
the Chief Executive Officer

-9-



--------------------------------------------------------------------------------



 



shall be discretionary with respect to all matters arising before each of them
under this claims procedure.
     19.     Your Rights Under ERISA. As a Participant in the Plan, you are
entitled to certain rights and protections under the Employee Retirement Income
Security Act of 1974 (ERISA). ERISA provides that all plan participants are
entitled to: examine, without charge, at the Plan Administrator’s office and at
other specified locations (such as worksites), all documents governing the Plan,
including insurance contracts, if any; and obtain copies of documents governing
the operation of the Plan, including insurance contracts, if any, and updated
summary plan description upon written request to the Plan Administrator. The
Plan Administrator may make a reasonable charge for the copies.
     In addition to creating rights for plan participants, ERISA imposes duties
upon the people who are responsible for the operation of the Plan. The people
who operate the Plan, called “fiduciaries” of the Plan, have a duty to do so
prudently and in the interest of you and other plan participants and
beneficiaries. No one, including your employer or any other person, may fire you
or otherwise discriminate against you in any way to prevent you from obtaining a
benefit or exercising your rights under ERISA.
     If your claim for a retirement or welfare benefit is denied in whole or in
part, you have a right to know why this was done, to obtain copies of documents
relating to the decision without charge and to appeal the denial, all under
certain time schedules. Under ERISA, there are steps you can take to enforce
these rights. For instance, if you request materials from the Plan and do not
receive them within 30 days, you may file suit in a federal court. In such a
case, the court may require the Plan Administrator to provide the materials and
pay you up to $110 a day until you receive them, unless the materials were not
sent because of reasons beyond the control of the Plan Administrator. If you
have a claim for benefits which is denied or ignored, in whole or in part, you
may file suit in a state or federal court. In addition, if you disagree with the
Plan’s decision, or lack thereof, concerning the qualified status of a domestic
relations order, you may file suit in federal court after exhausting all of the
Plan’s claims and appeal procedures. If it should happen that Plan fiduciaries
misuse the Plan’s money, or if you are discriminated against for asserting your
rights, you may seek assistance from the U.S. Department of Labor, or you may
file suit in a federal court. The court will decide who should pay court costs
and legal fees. If you are successful, the court may order the person you have
sued to pay these costs and fees. However, if you lose, the court may order you
to pay the costs and fees; for example, if it finds your claim is frivolous.
     If you have any questions about the Plan, you should call or write the Plan
Administrator. If you have any questions about this statement or about your
rights under ERISA, or if you need assistance in obtaining documents from the
Plan Administrator, you should contact the nearest office of the Employee
Benefits Security Administration, U.S. Department of Labor listed in your
telephone directory or the Division of Technical Assistance and Inquiries,
Employee Benefits Security Administration, U.S. Department of Labor, 200
Constitution Avenue N.W., Washington, D.C. 20210. You may also obtain certain
publications about your rights and responsibilities under ERISA by calling the
publications hotline of the Employee Benefits Security Administration.

-10-



--------------------------------------------------------------------------------



 



     20.     Plan Information. This document serves as the Plan’s official plan
document and as the summary plan description. Centex is the “Plan Administrator”
for ERISA reporting and disclosure purposes. Centex’s address is 2728 N.
Harwood, Dallas, Texas 75201, and service of process may be made on Centex at
this address. Centex’s employer identification number is 75-0778259, and the
telephone number is 214-981-5000.
     IN WITNESS WHEREOF, Centex has caused this Policy to be executed in its
name by its duly authorized officer as of the date first set forth above.
CENTEX CORPORATION
By: /s/ Timothy R. Eller
Name: Timothy R. Eller
Title: Chairman & Chief Executive Officer

-11-



--------------------------------------------------------------------------------



 



EXHIBIT A
Participants (as of June 2006)
Level A
Centex Corporation
Chief Executive Officer
Level B
Centex Corporation
President and Chief Operating Officer
Chief Financial Officer
Senior Vice President, Human Resources
Senior Vice President, Strategy and Corporate Development
Senior Vice President, Chief Legal Officer
Other executives that are direct reports to the Chief Executive Officer

Centex Homes*
Chairman and Chief Executive Officer
President or Co-President
Chief Operating Officer or Co-COO
CTMIG
Chief Executive Officer
Centex Construction
Chief Executive Officer
HomeTeam Services
Chief Executive Officer

Level C
Centex Homes*
Executive Vice President
Division President
Centex Corporation, Centex Homes,* CTMIG, Centex Construction, HomeTeam Services
Persons directly reporting to the persons listed in Level B (but excluding
paralegal and staff personnel)
 

*   Includes officers of the managing partner of Centex Homes (or such partner’s
general partner) with similar titles.





--------------------------------------------------------------------------------



 



EXHIBIT B
The exercise period for stock options varies by reference to the particular plan
under which the option was granted. The applicable plan is referenced in the
award agreement under which the option was granted, and is also noted in the
Participant’s option listing on the stock plan administrator’s website.

              Exercise Period After   Plan   Termination of Employment1  
1987 Stock Option Plan
3 Months2  
1998 Stock Option Plan
3 Months  
2001 Stock Option Plan
4 Months  
2003 Equity Plan
4 Months  

 

1   In no event may the exercise period extend past the original expiration date
of the option. Also, if the option award was subject to the Vested Retirement
provisions of the applicable plan and the Participant meets the requirements for
Vested Retirement under such plan, then the exercise period for such grants
would be 12 months.   2   If the Participant is an “executive officer” at the
time of termination within the meaning of Section 8 of such Plan, then the
exercise period is 7 months.

